TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2013



                                       NO. 03-09-00736-CV


                                  Officer Robin Talley, Appellant

                                                 v.

                                   The City of Killeen, Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PEMBERTON, GOODWIN AND FIELD
           REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD;
              JUSTICE GOODWIN DISSENTING WITHOUT OPINION




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed; judgment is rendered that appellant timely filed her disciplinary appeal with the

City of Killeen’s Civil Service Commission. It is FURTHER ordered that the appellee pay all

costs relating to this appeal, both in this Court and the court below; and that this decision be

certified below for observance.